TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 17, 2014



                                       NO. 03-13-00082-CV


                               George Thurman Lauret, Appellant

                                                  v.

               Meritage Homes of Texas, LLC d/b/a Monterey Homes, Appellee




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
  REVERSED AND REMANDED ON REHEARING -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 30, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment.     Therefore the Court withdraws its opinion and judgment from

October 10, 2014; reverses the trial court’s judgment; and remands the case to the trial court to

(1) determine whether the parties can, with an appropriate offset, be restored to the status quo

ante and (2) if so, restore the parties to their original position, subject to appellee’s right to plead

and prove an offset. Appellee shall pay all costs relating to this appeal, both in this Court and the

court below.